DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s remarks/amendments
In response to an After Final pilot 2.0 filed 2/9/2022, the amended claims as presented are entered. The Applicant amended claims 1, 19, and 28 and canceled claims 7 and 25. Final Rejection 12/10/2021 identified allowable subject matter, claims 5-7, 9, 23-25, 27, and 31 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The Applicant has amended claims 1, 19 and 28 to include subject matter of claim 7. Therefore, claims 1, 19, and 28 are patentably distinguished from the references of record (alone or in combination) for at least the reasons for which claim 7 is patentably.

Allowable Subject Matter
Claims 1, 19, and 28 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent Claims 1, 19, and 28. Claim 1 recites “obtaining live streaming video data of a performance live streaming room; determining first time points of the live streaming video data based on a similarity between audio features of audio data of the live streaming video data and audio features of audio data of an original performer; determining target time point parameters corresponding to the first time points centered at the first time points based on a preset interception time duration, wherein each of the target time point parameters comprises a start time point and an end time point; replacing a first end time point parameters with a second end time point and deleting a second start time point and the second end time point in the target time point parameters in response to a first start time point being earlier than the second start time point, the first end time point being earlier than the second end time point, and the second start time point being earlier than the first end time point, wherein the first end time point corresponds to the first start time point, the second end time point corresponds to the second start time point, the first start time point and the second start time point are different and are comprised in the target time point parameters; and obtaining a target video clip from the live streaming video data based on the target time point parameters. (Supported in specification pg. 21-152).” 
	The closest art found includes Chen (US 2019/0320211) in view of Anderson (US 2017/0092328) and further in view of Haynes (US 2009/0064249). Chen teaches obtaining live streaming video data of a performance live streaming room [para.0062]. Anderson teaches determining first time points of the live streaming video data based on a similarity between audio features of audio data of the live streaming video data and audio features of audio data of an original performer [FIG.5 & para.0026]. The combined teachings of Chen and Anderson fails to teach determining target time point parameters corresponding to the first time points centered at the first time points based on a preset interception time duration, wherein each of the target time point parameters comprises a start time point and an end time point; and obtaining a target video clip from the live streaming video data based on the target time point parameters. Haynes is found to teach this feature [para.0011]. The combination of Chen, Anderson and Haynes fail to teach replacing a first end time point parameters with a second end time point and deleting a second start time point and the second end time point in the target time point parameters in response to a first start time point being earlier than the second start time point, the first end time point being earlier than the second end time point, and the second start time point being earlier than the first end time point, wherein the first end time point corresponds to the first start time point, the second end time point corresponds to the second start time point, the first start time point and the second start time point are different and are comprised in the target time point parameters, as set forth in claim 1 which Examiner finds to be novel. Independent Claim 19 and 28 has similarly claim limitation as Claim 1, and therefore, are considered allowable for the reasons stated above for independent Claim 1. The dependent claims 3-6, 8-9, 21-24, 26-27 and 29-31 are allowed because they further limit independent Claims 1, 19, and 28. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Independent Claims 1, 19, and 28, and the dependent claims 3-6, 8-9, 21-24, 26-27 and 29-31 are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426